The offense is rape. The punishment assessed is confinement in the state penitentiary for a term of 5 years.
The record is before this court without any bills of exception or objections to the court's charge. Consequently, the only question here is whether or not the evidence is sufficient to sustain his conviction.
The state made a complete case against appellant by the testimony of prosecutrix. Appellant did not testify or offer any affirmative defense. Under the facts as disclosed by the record, we deem the evidence ample to sustain the conviction.
The judgment of the trial court is affirmed.
Opinion approved by the Court. *Page 411